Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 20200410540).

Regarding claim 1, Williams disclose an unmanned vehicle comprising: 
a body (Fig. 1, #100); 
a propulsion system connected to the body (paragraph 21, lines 1-15); 
a computing system connected to the body (paragraph 46, lines 7-18); and 
a display connected to an exterior of the body (Fig. 1, #102) and electrically connected to the computing system (paragraph 46, lines 1-12); 
wherein the computing system is configured to dynamically change the appearance of the display during operation of the unmanned vehicle (paragraph 14, lines 1-12).  
Regarding claim 2, Williams disclose the limitations indicated above and further disclose wherein the unmanned vehicle is an unmanned aerial vehicle (Fig. 1, #100).  
Regarding claim 3, Williams disclose the limitations indicated above and further disclose a light sensor connected to the exterior of the body (paragraph 25, lines 5-10).  
Regarding claim 4, Williams disclose the limitations indicated above and further disclose wherein the display covers a majority of the body (Fig. 100, #102).  
Regarding claim 5, Williams disclose the limitations indicated above and further disclose wherein the computing system is further configured to sense a location of the unmanned vehicle (paragraph 42, lines 34-42).  
Regarding claim 6, Williams disclose the limitations indicated above and further disclose wherein the computing system is further configured to autonomously navigate the unmanned vehicle from a source to a destination (Fig. 4, #404).  
Regarding claim 7, Williams disclose the limitations indicated above and further disclose wherein the body is configured to connect to a payload for delivery to a user (Paragraph 28, lines 5-15).  
Regarding claim 8, Williams disclose the limitations indicated above and further disclose wherein the computing system is further configured to communicate with other unmanned vehicles (Fig. 3, #302 and #304).  
Regarding claim 9, Williams disclose a method of controlling an unmanned vehicle comprises: 
receiving a first journey information, wherein the first journey information includes a first core purpose of the vehicle for a first journey (Fig. 4, #404); and 
setting an exterior display of the vehicle to a first appearance based on the first core purpose (Fig. 4, #406).  
Regarding claim 10, Williams disclose the limitations indicated above and further disclose flying the vehicle during the first journey and flying the vehicle during the second journey (Fig. 4, #412).  
Regarding claim 11, Williams disclose the limitations indicated above and further disclose monitoring a position of the vehicle during the first journey (paragraph 42, lines 34-42).  
Regarding claim 12, Williams disclose the limitations indicated above and further disclose changing the first appearance of the vehicle to a third appearance that is different from the first appearance based on the position of the vehicle (paragraph 44, lines 8-16).  
Regarding claim 13, Williams disclose the limitations indicated above and further disclose communicating the third appearance to a mobile device of a user (paragraph 46, lines 1-14).   
Regarding claim 14, Williams disclose the limitations indicated above and further comprising monitoring ambient light conditions using a sensor on the vehicle during the first journey (paragraph 29, lines 1-19).  
Regarding claim 15, Williams disclose the limitations indicated above and further disclose receiving a second journey information (Fig. 4, #412), wherein the second journey information includes a second core purpose of the vehicle for a second journey and changing the exterior display of the vehicle to a second appearance based on the second core purpose (Fig. 4, #414); wherein the second appearance is different from the first appearance(Fig. 4, #406).  
Regarding claim 16, Williams disclose the limitations indicated above and further disclose wherein the first journey information further comprises at least one of the group consisting of: location of a destination, pathway to the destination, preferences P201900212US01Page 11 of 13of localities along the pathway, preferences of localities at the destination, allowed appearances, prohibited appearances, and a preference list of appearances (paragraph 42, lines 1-36).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20200410540) in view of Gonuguntla et al (US 9077754).



Regarding claim 17, Williams disclose a method of controlling a first unmanned vehicle comprises: 
receiving a journey information regarding a journey of the first unmanned vehicle (Fig. 47, paragraph 47, lines 1-8); 
setting an exterior display of the first unmanned vehicle to a first appearance based on the journey information (Fig 4, #406); 
but does not explicitly disclose encountering a second unmanned vehicle having a second appearance that is substantially similar to the first appearance as to be at or above a threshold value for similarity; and changing the exterior display of the first unmanned vehicle to a third appearance, wherein the third appearance is different from the first appearance and the second appearance.  However Gonuguntla et al disclose the limitation, at least see col. 15, lines 29-58. It would have been obvious to modify the teaching of Williams to include encountering a second unmanned vehicle having a second appearance that is substantially similar to the first appearance as to be at or above a threshold value for similarity; and changing the exterior display of the first unmanned vehicle to a third appearance, wherein the third appearance is different from the first appearance and the second appearance to provide additional advertising using additional drones. 
Regarding claim 18, Williams disclose the limitations indicated above but does not explicitly further comprising submitting the third appearance to the second unmanned vehicle by the first unmanned vehicle; and approving the third appearance by the second unmanned vehicle.  However Gonuguntla et al disclose the limitation, at least see col. 24, lines 8-18. It would have been obvious to modify the teaching of Williams to include submitting the third appearance to the second unmanned vehicle by the first unmanned vehicle; and approving the third appearance by the second unmanned vehicle to modify the display by another device. 
Regarding claim 19, Williams disclose the limitations indicated above but does not explicitly wherein the threshold value for similarity is at least 66% of an exterior of a body of the first unmanned vehicle or an exterior of a body of the second unmanned vehicle.  However Gonuguntla et al disclose the limitation, at least see col. 20, lines 6-22. It would have been obvious to modify the teaching of Williams to include wherein the threshold value for similarity is at least 66% of an exterior of a body of the first unmanned vehicle or an exterior of a body of the second unmanned vehicle to extend the display. 
Regarding claim 20, Williams disclose the limitations indicated above and further disclose wherein the journey information includes a core purpose of the first unmanned vehicle for the journey, and the setting the exterior display of the first unmanned vehicle to the first appearance is based on the core purpose (paragraph 14, lines 1-12).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663